Citation Nr: 1827433	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-34 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to July 20, 2009.

2.  Entitlement to special monthly compensation (SMC) based on the regular need for the aid and attendance of another person or on account of being housebound other than from January 31, 2013 to April 01, 2013.


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


REMAND

The Veteran served on active duty from July 1964 to September 1990.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Most recently, in June 2017, the Board remanded this matter for further evidentiary development.

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Prior to July 20, 2009, the Veteran did not meet the percentage requirements for a TDIU.  Regardless, however, of whether the percentage requirements of 38 C.F.R. 
§ 4.16 (a) are met, entitlement to a TDIU on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In November 2002, Dr. T. K. stated that the Veteran was unlikely to show any significant improvement in his back disability unless he avoided the type of lifting activities that he was doing, and recommended job modification.  In December 2002, Dr. A. C., Jr. stated that the Veteran should be retrained in an employment pursuit which would not require him to lift over 25 to 40 pounds.  In April 2003, Dr. A. C., Jr. further observed that the Veteran had multiple lumbar difficulties and had severe pain with standing and sitting while at work.  In August 2007, the Veteran submitted a VA Form 21-4138, stating that he owned his own truck and was unable to work and make a living due to his PTSD.  In February 2011, the Veteran submitted a VA Form 21-4192 and indicated that he last worked in August 2007 and stopped working "by recommendation of doctor not to drive truck anymore."

In light of this evidence and affording the Veteran the benefit of the doubt, the Board finds that there is an indication in the record that the Veteran's service-connected disabilities significantly interfered with his ability to maintain or obtain substantially gainful employment prior to July 20, 2009.  The Board, therefore, will remand the claim for entitlement to a TDIU prior to July 20, 2009 for referral to the Director, Compensation Service, in accordance with 38 C.F.R. § 4.16(b) for consideration of whether a TDIU is warranted on an extra-schedular basis.

The Board also finds that the issue of SMC is inextricably intertwined with the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the TDIU appeal herein remanded must be adjudicated by the AOJ prior to appellate consideration of entitlement to a SMC on the basis of aid and attendance or housebound status.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Refer to the Director, Compensation Service, the matter of whether a TDIU prior to July 20, 2009 is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b).  (Should the Director indicate that further evidentiary development is required, such development should be undertaken.  A supplemental statement of the case should be issued as required by regulation.)

3. Then, readjudicate the Veteran's claims on appeal, to include the issue of entitlement to a TDIU prior to July 20, 2009.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow an appropriate opportunity to respond.  The matter should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

